EX-99.p.14 NUMERIC INVESTORS LLC COMPLIANCE MANUAL AND CODE OF ETHICAL STANDARDS Written Policies and Procedures under Rule 206(4)-7 March 31, Table of Contents Page I. INTRODUCTION 1 II. CODE OF ETHICS 3 A. STANDARD OF CONDUCT 3 B. CONFIDENTIAL INFORMATION 5 C. MATERIAL NONPUBLIC INFORMATION 7 D. FIDUCIARY DUTY AND CONFLICTS OF INTEREST 13 E. SCALPING OR FRONTRUNNING 19 F. UNFAIR TREATMENT OF CERTAIN CLIENTS VIS-À-VIS OTHERS 20 G. DEALING WITH CLIENTS AS AGENTAND PRINCIPAL 21 H. WORKPLACE COMMUNICATION AND COMPUTER USAGE POLICY 21 I. PERSONAL TRADING; TIMELY REPORTING OF TRADES 26 J. EMPLOYEE’S RESPONSIBILITY TO KNOW THE RULES AND COMPLY WITH APPLICABLE LAWS 33 K. DESIGNATION OF AND RESPONSIBILITIES OF COMPLIANCE OFFICER 34 L. DRUG AND ALCOHOL POLICY 35 III. PORTFOLIO MANAGEMENT 37 A. TRADE AGGREGATION AND ALLOCATION POLICY AND PROCEDURES 37 B. ADVISORY CONTRACTS, CONSISTENCY WITH CLIENT OBJECTIVES AND RESTRICTIONS AND LEGAL MANDATES 40 C. BROCHURES 42 D. PROXY VOTING 43 E. CLASS ACTION CLAIMS 43 F. TRADE ERRORS 43 G. CROSS TRADES 44 IV. BROKERS, FUTURES COMMISSION MERCHANTS, DERIVATIVE COUNTERPARTIES AND PRIME BROKERS 48 A. BROKERAGE POLICY 48 B. SELECTION OF FUTURES COMMISSION MERCHANTS 50 C. ELECTION OF DERIVATIVE OR FOREIGN EXCHANGE COUNTERPARTIES 50 D. SELECTION OF PRIME BROKERS 50 V. CLIENT DISCLOSURES AND ADVERTISING 51 A. ACCOUNT STATEMENTS AND HOLDINGS DISCLOSURE 51 B. ELECTRONIC DELIVERY 51 C. ADVERTISING 51 D. UPDATING DISCLOSURE WITH RESPECT TO PRIVACY POLICY, PROXY VOTING POLICY, SOFT DOLLARS AND OTHER MATTERS 52 VI. SAFEGUARDING OF CLIENT ASSETS 52 A. ACCOUNT RECONCILIATIONS 52 B. PHYSICAL CUSTODY 53 C. AUTOMATIC DEDUCTION OF ADVISORY FEES 53 D. POOLED INVESTMENT VEHICLES 53 VII. RECORDKEEPING 54 A. REQUIRED RECORDS 54 VIII. VALUATION 56 IX. PRIVACY POLICY 56 X. REGULATORY FILINGS 57 XI. BUSINESS CONTINUITY PLAN 57 XII. ANTI-MONEY LAUNDERING POLICY 58 Exhibit A –Employee Quarterly Trading and Compliance Report 63 NUMERIC INVESTORS LLC 63 Initial/Annual Holdings Report 68 Initial/Annual Outside Business Relationships Report 68 Initial/ Annual Public Company Board Relationships Report 68 Exhibit C –Compliance CertificateNUMERIC INVESTORS LLC 70 Exhibit D –Broker Due Diligence Policy 71 Exhibit E –Privacy Policies And Practices 73 Exhibit F –Anti-Money Laundering Program – Patriot Act Client Certification Procedures 76 Exhibit G –Anti-Money Laundering Program – Patriot Act Example of Client Certification 78 Exhibit H –Anti-Money Laundering Program – Patriot Act Employee Certification 79 Exhibit I – ERISA Cross Trade Portfolio Manager Report 80 Exhibit J - ERISA Cross Trade Letter 81 I.INTRODUCTION The purpose of this Compliance Manual and Code of Ethical Standards (the “Manual”) is to lay out some of the important business practices of Numeric Investors LLC (“Numeric”) and to assist Numeric in meeting its fiduciary and ethical requirements.Many of the defined terms and abbreviations used in this Manual are defined in Appendix A, the Glossary of Defined Terms. Numeric is an investment adviser registered with the SEC under the Advisers Act and is subject to legal and regulatory requirements under the Advisers Act and other federal securities laws, including the need to have compliance policies.1Numeric manages separately managed and commingled portfolios for taxable and tax-exempt clients, both foreign and domestic (“Clients”).This Manual sets forth Numeric’s policies and procedures for complying with the Advisers Act and other federal securities laws, and forms the basis for Numeric’s compliance program. Should you have any questions as to the extent to which this Manual covers any particular situation, you should contact the Compliance Officer or the Compliance Officer’s designee.2The Manual contains proprietary information of Numeric and may not be publicly distributed or disseminated without the express written consent of the Compliance Officer. Keep this Manual available for easy reference.These policies and procedures apply to all Employees.3 Administration of the Compliance Program The Compliance Officer will be responsible for general administration of the policies and procedures set forth in this Manual, subject to the ultimate direction and control of Numeric’s Chief Executive Officer.Under the direction of the Compliance Officer, Numeric’s Compliance staff will review all reports and other documents submitted pursuant to this Manual, answer questions regarding the Manual’s policies and procedures, update this Manual as may be required from time to time and arrange for appropriate records to be maintained, including copies of all reports and forms submitted under this Manual.The Compliance Officer will also arrange for appropriate employee briefings and training on the policies and procedures reflected in this Manual.The Compliance Officer or his designee may waive any requirement under this Manual if the facts, circumstances and applicable laws warrant such waiver. 1Advisers Act Rule 206(4)-7.See Final Rule: Compliance Programs of Investment Companies and Investment Advisers, Rel. No. IA-2204 (Dec. 17, 2003), effective October 5, 2004. 2Unless otherwise stated herein, any function assigned to a particular person may be performed by that person’s designee. 3It bears emphasis that the term Employees includes interns and long-term consultants. 1 Annual
